DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach nor render obvious a boss cutout having an inclined surface extending from an outermost periphery of a corresponding corner of the cylinder head toward a center of a bottom edge of an adjacent wall of the cylinder head as recited in dependent claim 2, wherein claims 3-5 depend on claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10-12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hildebrand (US 1,376,620).

In regards to claim 1:
	Hildebrand teaches a cylinder head mountable onto a cylinder block of an engine (1), the cylinder head comprising a fastener boss configured to receive a fastener (6) wherein the cylinder head is securely fastened onto the cylinder block of the engine by the fastener, a boss cutout formed on a lower portion of the fastener boss that abuts the cylinder block such that a contact pressure balance of sealing pressures around the cylinder block is evenly distributed.

In regards to claim 6:
	Hildebrand teaches another boss cutout is disposed on an opposite side of the cylinder head.

In regards to claim 10:
	Hildebrand teaches a cylinder head mountable onto a cylinder block of an engine, the cylinder head comprising a fastener boss configured for receiving a fastener wherein the cylinder head is securely fastened onto the cylinder block of the engine by the fastener, a boss cutout having a substantially cylindrical (as seen in Figure 1, lower fasteners in the Figure have a cylindrical cut out shape) shape formed on a lower portion of the at least one fastener boss that abuts the cylinder block such that a contact pressure balance of sealing pressures around the cylinder block is evenly distributed.

In regards to claim 11:


In regards to claim 12:
	Hildebrand teaches the concave surface of the boss cutout extends relative to the longitudinal axis of the boss cutout from a bottom edge of a side wall of the cylinder head by a predetermined height.

In regards to claim 18:
	Hildebrand teaches the boss cutout has a plurality of sectional surfaced walls.

In regards to claim 19:
	Hildebrand teaches the boss cutout forms an innermost exterior surface of the fastener boss at the bottom edge of the cylinder head.

In regards to claim 20:
	Hildebrand teaches the cylindrical shape extends axially along a height of the cylinder head.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 13 -17 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand.

In regards to claim 7:
	Hildebrand does not teach a ratio between a boss cutout height of the boss cutout and a fastener spacing distance defined by spaced between centers of opposite fastener bosses is approximately 0.5.
	The optimization of ranges and the changes in shapes and size is not inventive and in the instant case, changing the dimensions of cylinder head sizes, cylinder diameters is known in the art to change power output and displacement of the engine.
	It would have been obvious to one of ordinary skill in the art to have the distance between the boss cutout height and the space between centers of opposite fasteners to be 0.5 in order to design an engine with the wanted specifications that are dictated by 

In regards to claim 8:
	Hildebrand teaches the ratio is variable based on a configuration of the cylinder head wherein as recited in the rejection for claim 7 above; the configuration of the cylinder head is variable dictated by routine changes to engine design.

In regards to claim 13:
	Hildebrand does not teach a ratio between a boss cutout height of the boss cutout and a fastener spacing distance defined by spaced between centers of opposite fastener bosses is approximately 0.5.
	The optimization of ranges and the changes in shapes and size is not inventive and in the instant case, changing the dimensions of cylinder head sizes, cylinder diameters is known in the art to change power output and displacement of the engine.
	It would have been obvious to one of ordinary skill in the art to have the distance between the boss cutout height and the space between centers of opposite fasteners to be 0.5 in order to design an engine with the wanted specifications that are dictated by cylinder sizing, cylinder head sizing, displacement of the engine, and desired power output of the engine.

In regards to claim 14:


In regards to claim 15:
	Hildebrand teaches the configuration of the fastener boss includes an inner diameter of the fastener boss.

In regards to claim 16:
	Hildebrand teaches the ratio is variable based on a configuration of the boss cut out wherein as recited in the rejection for claim 13 above; the configuration of the boss cut out is variable dictated by routine changes to engine design.

In regards to claim 17:
	Hildebrand teaches the configuration of the boss cutout includes an inner diameter of the boss cutout.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand in view of Emele et al (US 2,722,202 hereinafter “Emele”).

In regards to claim 9:
	Hildebrand does not teach the cylinder head having a substantially quadrilateral shaped body having four side walls.

	It would have been obvious to one of ordinary skill in the art to use a substantially quadrilateral shaped body in order to use less fasteners while maintaining equal spacing between corners of the cylinder head to fasten the cylinder head to the engine block with equal spacing about the cylinder head.

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive.  Applicant has argued that the prior art does not teach a boss cutout formed on a lower portion of the fastener boss.  Examiner respectfully disagreed and performed an Examiner initiated interview and discussed said issue with Attorney Darnell Cage.  Wherein the language of being “on a lower portion” is not sufficient to differentiate the instant invention from the prior art, and further structural language is needed to describe how the boss cutout is formed and where it is located, wherein everything under a top surface can be considered a lower portion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747